ANDERSON, J.
— It is needless for us to determine upon whom lies the burden of proof in this cause, as the evidence is conclusive that the deed ivas absolute, and not intended as a mortgage, and that it was not fraudulently obtained.
The acknowledgement of Francis Davis was not void because of a. discrepancy between the dates, as to when she was- examined when the certificate was signed by the officer. We do not understand that an, acknowledgment is void because the certificate is not signed at the very time the execution is made. Moreover, the proof shows that the wife was examined on the 7th, the date of the certificate, and that the “2d” was inadvertently left at the top. The certificate of acknowledgement should be liberally construed, and it is sufficient if it fairly appears that there has been a substantial compliance with the statute. — Sharpe v. Orme, 61 Ala. 263; Scott v. Simmons, 70 Ala. 352; Frederick v. Wilcox, 119 Ala. 355, 24 South. 582, 72 Am. St. Rep. 925.
The decree of the city court is affirmed.
Tyson, C. J., and Dowdell and McClellan, JJ., concur.